DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ashkenazi et al. US 20150168730 (hereinafter referred to as Ashkenazi).
Regarding claim 20, Ashkenazi teaches 
an electronic device (figures 2, 3, 6, and 7, binocular HUD glasses, user wearable optical display system; paragraph [0035] and [0047]), comprising,
a lens including a reflection region (paragraph [0051] teaches partially transmissive partially reflective lens 304); 
a lens frame (frame 302) fixed to the lens (304); 

an optical driving assembly (optical system 240, 245) mounted in the electronic component case (308) adjacent to the inclined mounting surface of the electronic component case (as shown in figure 7 top surface of 308 has an include), 
and configured to emit light to the reflection region of the lens through a reflective mirror (mirror 349),  
wherein the reflective mirror (349) is mounted to the inclined mounting surface (figures 6 and 7 where the mirror 349 is located on the 308 which is inclined) of the electronic component case (308).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 9, 11-14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ashkenazi et al. US 20150168730 (hereinafter referred to as Ashkenazi) in view of Yamamoto US 20100164840.
Regarding claim 1, Ashkenazi teaches 

a binocular lens provided to correspond to eyes of a wearer (figure 2, paragraph [0035] teaches shown in figure 2 illustrates binocular HUD glasses that include a pair of optical systems 240 and 245; each optical system provides an image to at least one of the user’s eyes; paragraph [0048] teaches lens piece 304R and 304L); 
a lens frame fixed to the binocular lens and configured to be seated on a head of the wearer (frame 110; frame 302); 
an electronic component case fixed to the lens frame (electro optical unit housing 308); and 
an optical driving assembly (optical system 240, 245) mounted in the electronic component case (308) and configured to emit light to the binocular lens (230, 304R, 304L, image generator 252), 
wherein the optical driving assembly (optical system 240, 245) comprises,
an image source panel (252) configured to generate light corresponding to a content image (paragraph [0035] teaches each optical system provides an image).
Ashkenazi is silent regarding an emitting lens group exposing an exit surface to outside of electronic case and a reflective mirror exposed to outside of the electronic component case.
Yamamoto teaches an electronic device (figure 11) comprising an emitting lens group (first lens 71) exposing an exit surface to outside of the electronic component case (case 10) and configured to adjust an exit angle and a focal length of the light (paragraph [0050], [0091], and [0104] teaches in figure 11, the light guide means of the present invention may include a first lens 71 for enlarging an image from each of the displays 14, a first reflecting mirror 72 for reflecting the light from the first lens 71 and changing the direction of the light, a second reflecting mirror 73 for reflecting the light having been reflected by the first reflecting mirror 72 and changing the direction of the light, and a second lens 74 for transmitting the light from the second reflecting mirror 73 and enlarging the image. The number of reflections and the enlargement degree of the image may be determined based on the positional relation between the displays 14 and the user's eyes.); and 
a reflective mirror (72 and 73) exposed to outside of the electronic component case (10) and configured to reflect the light, emitted from the emitting lens group (71), to the binocular lens (100; as shown in figure 11 and paragraph [0091]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ashkenazi, to use an emitting lens group exposing an exit surface to outside of electronic case and a reflective mirror exposed to outside of the electronic component case as taught by Yamamoto, for the purpose of optimizing the distance between the display and light guide in accordance with the user’s eyesight (paragraph [0104] and [0031]).
Regarding claim 2, Ashkenazi in view of Yamamoto teaches the invention as set forth above and Ashkenazi further teaches the electronic device (figures 2, 3, 6, and 7), wherein,
a transverse width of an upper portion of the electronic component case (308; upper portion of 308 has a greater width the lower portion as shown in figure 6B) is 
greater than a transverse width of a lower portion of the electronic component case (lowest portion of 308 has the smaller width than the upper portion as shown in figure 6B; paragraph [0047]), and 
the electronic component case (308) further comprises an inclined mounting surface (figures 6 and 7 where the mirror 349 is located on the 308 which is inclined) that forms an inclined plane at a left end or a right end of the upper portion (349 is located at an inclined on 308), the reflective mirror (349) being arranged on the inclined mounting surface (as shown in figures 6 and 7; paragraph [0052]).
Regarding claim 8, Ashkenazi in view of Yamamoto teaches the invention as set forth above and Ashkenazi further the electronic device (figures 2, 3, 6, and 7), wherein the electronic component case (308) is integrally formed with the lens frame (110; 302).
Regarding claim 9, Ashkenazi in view of Yamamoto teaches the invention as set forth above and Ashkenazi further the electronic device (figures 2, 3, 6, and 7), wherein the electronic component case (308) is selectively attachable to or detachable from the lens frame (302; paragraph [0048] teaches as shown in figure 6B the electro-optical unit housing 308 is mechanically coupled with frame 302 via a plurality of couplers that include individual couplers (also denoted herein interchangeably as "attachment features", "coupling features", and couplers) and forms of coupling may be employed to couple frame 302 and electro-optical unit 306 (typically via electro-optical unit housing 308), alternatively, other forms of coupling may be employed such as by magnetic coupling (e.g., by use of magnets)).
Regarding claim 11, Ashkenazi teaches
an electronic device (figures 2, 3, 6, and 7, binocular HUD glasses, user wearable optical display system; paragraph [0035] and [0047]), comprising,
a binocular lens provided to correspond to eyes of a wearer (figure 2, paragraph [0035] teaches shown in figure 2 illustrates binocular HUD glasses that include a pair of optical systems 240 and 245; each optical system provides an image to at least one of the user’s eyes; paragraph [0048] teaches lens piece 304R and 304L); 
a lens frame fixed to the binocular lens (frame 110; frame 302); 
an electronic component case (308) fixed to the lens frame (110; 302; electro optical unit housing 308 as shown in figure 6), and including a top surface and an inclined mounting surface that is inclined relative to the top surface of the electronic component case (as shown in figure 6 the top surface of the case has an incline); and 
an optical driving assembly (optical system 240, 245) mounted in the electronic component case (308) and configured to emit light to the binocular lens (230, 304R, 304L, image generator 252), 
wherein the optical driving assembly (optical system 240, 245) comprises,
an image source panel (252) configured to generate light corresponding to a 
content image (paragraph [0035] teaches each optical system provides an image); and 
a reflective mirror (349) mounted to the inclined mounting surface (as shown in figures 6 and 7; paragraph [0052]) of the electronic component case (308) and configured to reflect the light, emitted from the emitting lens group (lens 254, 258, 260), to the binocular lens (figure 2, paragraph [0035] teaches shown in figure 2 illustrates binocular HUD glasses that include a pair of optical systems 240 and 245; each optical system provides an image to at least one of the user’s eyes; paragraph [0048] teaches lens piece 304R and 304L).
	Ashkenazi is silent regarding an emitting lens group exposing an exit surface to outside of electronic case.
	Yamamoto teaches an electronic device (figure 11) comprising an emitting lens group (first lens 71) exposing an exit surface to outside of the electronic component case (case 10) and configured to adjust an exit angle and a focal length of the light (paragraph [0050], [0091], and [0104] teaches in figure 11, the light guide means of the present invention may include a first lens 71 for enlarging an image from each of the displays 14, a first reflecting mirror 72 for reflecting the light from the first lens 71 and changing the direction of the light, a second reflecting mirror 73 for reflecting the light having been reflected by the first reflecting mirror 72 and changing the direction of the light, and a second lens 74 for transmitting the light from the second reflecting mirror 73 and enlarging the image. The number of reflections and the enlargement degree of the image may be determined based on the positional relation between the displays 14 and the user's eyes.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ashkenazi, to use an emitting lens group exposing an exit surface to outside of electronic case as taught by Yamamoto, for the purpose of optimizing the distance between the display and light guide in accordance with the user’s eyesight (paragraph [0104] and [0031]).
Regarding claim 12, Ashkenazi in view of Yamamoto teaches the invention as set forth above and Yamamoto further teaches the electronic device (figure 11), wherein the reflective mirror (72 and 73) is partially exposed to outside of the electronic component case (10; paragraph [0091]).  The reason for combining is the same as above in claim 11.
Regarding claim 13, Ashkenazi in view of Yamamoto teaches the invention as set forth above and Ashkenazi further teaches the electronic device (figures 2, 3, 6, and 7), wherein the emitting lens group includes a plurality of lenses  (lens 254, 258, 260), and wherein the image source panel (image generator 252) and the plurality of lenses of the emitting lens group  (lens 254, 258, 260) are stacked in a direction transverse to a length of the electronic component case (308, as shown in figure 2; paragraph [0042]).  
Regarding claim 14, Ashkenazi in view of Yamamoto teaches the invention as set forth above and Ashkenazi further teaches the electronic device (figures 2, 3, 6, and 7), the image source panel (252) is disposed on a first side of the emitting lens group (lens 254) and the reflective mirror (mirror 262) disposed on a second side of the emitting lens group (258, 260), the first side of the emitting lens group (254) being opposite to the second side of the emitting lens group (258, 260; paragraph [0042]).
Regarding claim 18, Ashkenazi in view of Yamamoto teaches the invention as set forth above and Ashkenazi further teaches the electronic device (figures 2, 3, 6, and 7), wherein the electronic component case (308) is selectively attachable to or detachable from the lens frame (302; paragraph [0048] teaches as shown in figure 6B the electro-optical unit housing 308 is mechanically coupled with frame 302 via a plurality of couplers that include individual couplers (also denoted herein interchangeably as "attachment features", "coupling features", and couplers) and forms of coupling may be employed to couple frame 302 and electro-optical unit 306 (typically via electro-optical unit housing 308), alternatively, other forms of coupling may be employed such as by magnetic coupling (e.g., by use of magnets)).

Claims 3-6, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ashkenazi et al. US 20150168730 (hereinafter referred to as Ashkenazi) in view of Yamamoto US 20100164840 as applied to claims 2 and 11 above, and further in view of Ferguson, III et al. US 20210057070 (hereinafter referred to as Ferguson) and Spaller US 20110267690.
Regarding claim 3, Ashkenazi teaches the electronic device (figures 2, 3, 6, and 7), further comprising wherein the image source panel (image generator 252) and the emitting lens group (lens 254, 258, 260) are provided in the lower portion of the electronic component case (lower portion of case 308 as shown in figure 2); and a battery (paragraph [0051] teaches battery) configured to supply power to the optical driving assembly (paragraph [0051] teaches electro-optical unit 306 is electrically powered by a power source (not shown) and the power source may be embodied in the form of at least one battery).
Ashkenazi in view of Yamamoto is silent regarding a battery provided in the upper portion of the electronic component case.
Ferguson teaches the electronic device (figure 1), further comprising, a battery provided in the upper portion of the electronic component case (figure 1 and paragraph [0024] teaches there is a box or housing connected to the frame where the battery is located).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ashkenazi in view of Yamamoto to use a battery provided in the upper portion of the electronic component case as taught by Ferguson, for the purpose of providing power to a device which provides many features for the user to be more productive and accurate (paragraph [0024]).
Ashkenazi in view of Yamamoto  and Ferguson is silent regarding a printed circuit board provided in the lower portion of the electronic component case.
Spaller teaches the electronic device (figure 4), further comprising, a printed circuit board (printed circuit board assembly (PCBA) 118) provided in the lower portion of the electronic component case (lower portion of 14; paragraph [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ashkenazi in view of Yamamoto and Ferguson to use a printed circuit board provided in the lower portion of the electronic component case as taught by Spaller, for the purpose of mechanically support and electrically connect electronic components using conductive pathways (paragraph [0034]).
Regarding claim 4, Ashkenazi further teaches 
the electronic device (figures 2, 3, 6, and 7), wherein,
the image source panel (image generator 252) and a plurality of lenses in the emitting lens group (lens 254, 258, and 260) are stacked in a direction transverse to a length of the electronic component case (308, as shown in figure 2), and 
the image source panel (252) is disposed on a first side of the emitting lens group (lens 254) and the reflective mirror (mirror 262) disposed on a second side of the emitting lens group (258, 260), the first side of the emitting lens group (254) being opposite to the second side of the emitting lens group (258, 260; paragraph [0042]).
Ashkenazi in view of Yamamoto and Ferguson is silent regarding the printed circuit board and the emitting lens group are provided at a front side and a rear side of the electronic component case.
Spaller teaches the electronic device (figures 1 and 4), wherein the printed circuit board (printed circuit board assembly (PCBA) 118) and the emitting lens group (26, 18, 30, 22, 50,54) are provided at a front side (mirror 26, 18, 30, 22) and a rear side (lens 50, 54) of the electronic component case (body 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ashkenazi in view of Yamamoto and Ferguson to use the printed circuit board and the emitting lens group are provided at a front side and a rear side of the electronic component case as taught by Spaller, for the purpose of mechanically support and electrically connect electronic components using conductive pathways (paragraph [0034]).
Regarding claim 5, Ashkenazi in view of Yamamoto, Ferguson, and Spaller teaches the invention as set forth above and Spaller further teaches the electronic device (figures 1 and 4), wherein the electronic component case (14) further comprises a middle frame (part of the body 14 is surrounding the PCB 118 which is between the PCB and emitting lens group as shown in figures 1 and 4) provided between the printed circuit board (118) and the emitting lens group (26, 18, 30, 22, 50,54)  and fixed to the emitting lens group (26, 18, 30, 22, 50,54).  The reason for combining is the same as above in claim 4.
Regarding claim 6, Ashkenazi in view of Yamamoto, Ferguson, and Spaller teaches the invention as set forth above and Spaller further teaches
the electronic device (figures 1 and 4), wherein,
the lower portion of the electronic component case (14) has a forward protrusion 
formed such that a transverse central area protrudes more forward than a periphery 
area (86 and area containing PCB 118), and 
at least some of electronic components mounted in the printed circuit board (118) are 
disposed in a protruding inner space formed by the forward protrusion (86 and area containing PCB 118).  The reason for combining is the same as above in claim 3.
Regarding claim 15, Ashkenazi teaches 
the electronic device (figures 2, 3, 6, and 7), further comprising,
a battery (paragraph [0051] teaches battery) configured to supply power to the optical driving assembly (paragraph [0051] teaches electro-optical unit 306 is electrically powered by a power source (not shown) and the power source may be embodied in the form of at least one battery).
Ashkenazi in view of Yamamoto is silent regarding a battery provided in an upper portion of the electronic component case.
Ferguson teaches the electronic device (figure 1), further comprising, a battery provided in an upper portion of the electronic component case (figure 1 and paragraph [0024] teaches there is a box or housing connected to the frame where the battery is located).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ashkenazi in view of Yamamoto to use a battery provided in an upper portion of the electronic component case as taught by Ferguson, for the purpose of providing power to a device which provides many features for the user to be more productive and accurate (paragraph [0024]).
Ashkenazi in view of Yamamoto and Ferguson is silent regarding a printed circuit board provided in a lower portion of the electronic component case, and wherein the image source panel is mounted to the printed circuit board.	Spaller teaches electronic device (figure 40), further comprising, a printed circuit board (printed circuit board assembly (PCBA) 118) provided in a lower portion of the electronic component case (lower portion of 14; paragraph [0034]), and wherein the image source panel (first and second micro displays 34, 38) is mounted to the printed circuit board (118; paragraph [0034] teaches the PCBA 118 is in communication with both the first and second micro displays 34, 38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ashkenazi in view of Yamamoto and Ferguson to use a printed circuit board provided in a lower portion of the electronic component case, and wherein the image source panel is mounted to the printed circuit board, as taught by Spaller, for the purpose of mechanically support and electrically connect electronic components using conductive pathways (paragraph [0034]).
Regarding claim 16, Ashkenazi in view of Yamamoto teaches the invention as set forth above.  Ferguson further teaches the electronic device, further comprising the battery and optical device assembly (content generation module 322, lens 104 and transparent display 106).
Ashkenazi in view of Yamamoto and Ferguson is silent regarding a middle frame
dividing the lower portion of the electronic component case into two spaces and disposed between two components.
However, it is common and known in the art to use a middle frame dividing the lower portion of the electronic component case into two spaces and disposed between two components as evidenced by Spaller.  Further, Spaller, from the same field of endeavor, is related to a binocular micro display system (paragraph [0014]).  Spaller further discloses a device having a middle frame dividing the lower portion of the electronic component case (14) into two spaces (178 and 154, 142) and disposed between two components (electronics and lenses; as shown in figure 9 and paragraph [0038]).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the invention to have a middle frame dividing the lower portion of the electronic component case into two spaces and disposed between two components for the purpose of making it easier to attach, remove and reinstall components (paragraph [0038]).
Regarding claim 17, Ashkenazi in view of Yamamoto, Ferguson, and Spaller teaches the invention as set forth above and Spaller further teaches the electronic device (figures 1 and 4), wherein the middle frame (part of the body 14 is surrounding the PCB 118 which is between the PCB and emitting lens group as shown in figures 1 and 4) includes a first surface and a second surface opposite to the first surface (as shown in figures 1, 4, and 9), and wherein the first surface of the middle frame is fixed to the printed circuit board (118) and the second surface of the middle frame is fixed to the emitting lens group (lens 162; paragraph [0038]).  The reason for combining is the same as above in claim 16.

Claims 7, 10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ashkenazi et al. US 20150168730 (hereinafter referred to as Ashkenazi) in view of Yamamoto US 20100164840 as applied to claims 1 and 18 above, and further in view of Spaller US 20110267690.
Regarding claim 7, Ashkenazi in view of Yamamoto is silent regarding the electronic component case having a seating frame having at least one open area; and a cover frame configured to selectively open and close the at least one open area of the seating frame.	Spaller teaches the electronic device (figure 4), wherein the electronic component case (body 14) comprises, a seating frame having at least one open area (as shown in figure 4 entire 14 except for cover 114 which has an open area); and a cover frame (114) configured to selectively open and close the at least one open area of the seating frame (14; as shown in figure 4 the cover 14 can close or open the body 14 which is the frame with open area; paragraph [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ashkenazi in view of Yamamoto to use the electronic component case having a seating frame having at least one open area; and a cover frame configured to selectively open and close the at least one open area of the seating frame as taught by Spaller, for the purpose of mechanically support, cover and to hold the connect electronic components (paragraph [0034]).
Regarding claim 10, Ashkenazi in view of Yamamoto is silent regarding the electronic component case is configured to slide onto the lens frame.
Spaller teaches the electronic device (figures 4 and 13), wherein the electronic component case (14) is configured to slide onto the lens frame (90; paragraph [0041] teaches figure 13 shows a top perspective of the binocular micro display system 12. In this view details of the connector members 86, 94 are shown and the connector member 86 has a generally dovetail shape that slides into a generally dovetail shaped receptacle 94 which is attached to the frame).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ashkenazi in view of Yamamoto to use the electronic component case is configured to slide onto the lens frame as taught by Spaller, for the purpose of providing the feature of easily mounting behind custom glasses or sunglasses (paragraph [0043]).
Regarding claim 19, Ashkenazi in view of Yamamoto is silent regarding the electronic component case is configured to slide onto the lens frame.
Spaller teaches the electronic device (figures 4 and 13), wherein the electronic component case (14) is configured to slide onto the lens frame (90; paragraph [0041] teaches figure 13 shows a top perspective of the binocular micro display system 12. In this view details of the connector members 86, 94 are shown and the connector member 86 has a generally dovetail shape that slides into a generally dovetail shaped receptacle 94 which is attached to the frame).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ashkenazi in view of Yamamoto to use the electronic component case is configured to slide onto the lens frame as taught by Spaller, for the purpose of providing the feature of easily mounting behind custom glasses or sunglasses (paragraph [0043]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534.  The examiner can normally be reached on Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENRY A DUONG/Examiner, Art Unit 2872